Case 3:20-cv-00518-SPM Document 39 Filed 09/29/20 Page 1 of 8 Page ID #189




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CHARLES E. THORNTON,
 #Y19115,

                      Plaintiff,

 v.                                            Case No. 20-cv-00518-NJR

 JOHN BALDWIN,
 FRANK LAWRENCE,
 JACQUELINE LASHBROOK,
 WILLIAM QUALLS,
 OFFICER DRYDEN, and
 JOHN DOE 2, sergeant,

                      Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Charles Thornton, an inmate of the Illinois Department of Corrections

who is currently incarcerated at Menard Correctional Center (“Menard”), brings this

action for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. He claims

that Defendants have repeatedly subjected him to unconstitutional conditions of

confinement by housing him with cellmates who have mental illnesses and are

aggressive, leaving him in constant fear of assault.

       On August 7, 2020, Thornton filed a Motion for a Temporary Restraining Order

(“TRO”) and Preliminary Injunction. (Docs. 11, 12, 13). The Court denied the motion

finding that Thornton has not demonstrated a likelihood of success on the merits of his

claims and that he would suffer irreparable without an injunction. (Doc. 16). On August



                                       Page 1 of 8
Case 3:20-cv-00518-SPM Document 39 Filed 09/29/20 Page 2 of 8 Page ID #190




12, 2020, the Court granted Thornton’s motion to file an amended complaint (Doc. 17),

and on August 19, 2020, Thornton filed a second Motion for a TRO and Preliminary

Injunction. (Doc. 19).

       The Court conducted a preliminary review of the First Amended Complaint,

under 28 U.S.C. § 1915A, and issued a Merit Review Order allowing Thornton to proceed

with the following claims:

       Count 1:      Eighth Amendment failure to protect claim against Baldwin,
                     Lawrence, Lashbrook, Dryden, Qualls, and John Doe 2 for
                     housing Thornton with cellmates who are aggressive and
                     suffer from mental illnesses causing Thornton to be in
                     constant fear of assault.

       Count 2:      Eighth Amendment unconstitutional conditions of
                     confinement claims against Dryden and Qualls for refusing to
                     provide Thornton adequate cleaning supplies during the time
                     that he was celled with inmate Garrett.

       Count 3:      First Amendment retaliation claim against Dryden.

(Id.). The Court denied the request for a TRO, but ordered Defendants to respond to his

request for a preliminary injunction. Before Defendants filed a response, Thornton filed

another Motion for a TRO and Preliminary Injunction (Doc. 23) on August 28, 2020.

(Doc. 23). Defendants filed a response to the second Motion for a TRO and Preliminary

Injunction on September 18, 2020. (Doc. 33). Thornton did not file a reply. Instead, he filed

a fourth Motion for a TRO and Preliminary injunction on September 25, 2020 (Doc. 36),

and on September 29, 2020, Thornton filed a motion stating that he did not receive

Defendants’ response to his second Motion for a TRO and Preliminary Injunction and

asking for the Court to send him a copy. (Doc. 37). Thornton has not requested additional


                                        Page 2 of 8
Case 3:20-cv-00518-SPM Document 39 Filed 09/29/20 Page 3 of 8 Page ID #191




time to file a reply and regardless, “[r]eply briefs are not favored and should be filed only

in exception al circumstances.” SDIL-LR 7.1(g). Therefore, the Court finds it appropriate

to rule on the Motions for a TRO and Preliminary Injunction and because all three

pending motions allege similar facts, the Court will address them collectively.

      TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION MOTIONS

       In all three motions requesting emergency injunctive relief, Thornton states that

he has small bullet fragments that remain lodged in the back right side of his neck from

a gunshot wound, which cannot be removed. (Docs. 19, 23, 36). Because of this injury, if

he is hit anywhere in the head, he could become paralyzed. He alleges that his current

cellmate, whom he has been housed with since May 2020, is very aggressive,

argumentative, and has threatened to physically harm him. (Docs. 19, 23, 36). He is in

constant fear of assault by his cellmate that may result in paralysis. Specifically, Thornton

states that his cellmate (1) intentionally tries to provoke fights; (2) forces Thornton to go

to sleep each night around 7:00 p.m.; (3) does not allow Thornton to get up in the morning

until he is finished “doing whatever he’s doing;” (4) raps loudly while listening to music

using headphones; (5) knows about Thornton’s previous gunshot injury; (6) threatens to

“beat up” Thornton because Thornton suffers from mental health conditions; and (7) calls

Thornton demeaning names. On August 16, 2020, the cellmate became angry with

Thornton when Thornton did not understand what the cellmate was saying. The cellmate

balled up his fists, jumped in Thornton’s face, and told Thornton that he felt like “kicking

[Thornton in] the back of the head and beating [his] ass.” The next day, the cellmate told

Thornton he had a dream that he had paralyzed Thornton. On August 24, 2020, the

                                        Page 3 of 8
Case 3:20-cv-00518-SPM Document 39 Filed 09/29/20 Page 4 of 8 Page ID #192




cellmate pressed his finger against Thornton’s head, causing Thornton’s head to bend

back, stating that it was “his last time repeating [himself] to [Thornton].”

       Thornton argues that Defendants have actual knowledge of the impending harm

that is easily preventable and that any remedy at law provided after he has incurred

injuries would be inadequate. Thornton asks the Court to order that he be housed in a

single-man cell.

       Defendants argue that Thornton has misrepresented most, if not all, of the facts

regarding his current living condition. (Doc. 33). They state that Thornton has filed two

grievances regarding his current cellmate but argue that the complaints were investigated

and determined to be false. (Id. at p. 3). They claim that Thornton and his cellmate are

adequately paired. Both individuals have an aggression level of 3, they are of the same

age range, forty and forty-one, and their release dates are 2068 and 2051. Defendants

claim that the cellmates are of similar size, although Thornton’s cellmate is “slightly taller

and heavier.” (Id. at p. 4). Defendants also claim that the cellmate does not have an assault

on his disciplinary record and is not listed as being seriously mental ill. (Id.). They argue

that Thornton has not presented any evidence that he will suffer irreparable harm if he

does not receive an injunction and if he truly believes he is in imminent danger, then he

can request protective custody.

       Although there are significant differences between a TRO and a preliminary

injunction,

       “to obtain preliminary injunctive relief, whether through a TRO or
       preliminary injunction, [a plaintiff must] show that (1) his underlying claim
       has some likelihood of success on the merits, (2) no adequate remedy at law

                                        Page 4 of 8
Case 3:20-cv-00518-SPM Document 39 Filed 09/29/20 Page 5 of 8 Page ID #193




       exists, and (3) he will suffer irreparable harm without the injunction.

Meritte v. Kessel, 561 F. App’x 546, 548 (7th Cir. 2014). As to the first hurdle, the Court

must determine whether “plaintiff has any likelihood of success—in other words, a

greater than negligible chance of winning.” AM General Corp. v. DaimlerChrysler Corp., 311

F.3d 796, 804 (7th Cir. 2002). Once a plaintiff has met his burden, the Court must weigh

“the balance of harm to the parties if the injunction is granted or denied and also evaluate

the effect of an injunction on the public interest.” Id.; Korte v. Sebelius, 735 F.3d 654, 665

(7th Cir. 2013). “This equitable balancing proceeds on a sliding-scale analysis; the greater

the likelihood of success of the merits, the less heavily the balance of harms must tip in

the moving party’s favor.” Korte, 735 F.3d at 665. In addition, the Prison Litigation Reform

Act provides that a preliminary injunction must be “narrowly drawn, extend no further

than necessary to correct the harm . . . ,” and “be the least intrusive means necessary to

correct that harm.” 18 U.S.C. § 3626(a)(2). Finally, the injunctive relief sought must relate

to the claims in the pending in the underlying lawsuit and would bind only the parties,

their officers or agents, or persons in active concert with the parties or their agents. See

Devose v. Herrington, 42 F.3d 470, 471) (8th Cir. 1994); FED. R. CIV. P. 65(d)(2).

       The Court finds that Thornton has failed to make a clear showing that he is entitled

to a TRO or preliminary injunction. The claims alleged in the motions for emergency

injunctive relief are not brought against any of the Defendants in this action. Thornton

states the he has repeatedly told his mental health providers that he is in fear of assault

from his cellmate, it is his belief that the mental health care providers informed the

cellhouse correctional officers, and he has filed two emergency grievances asking to be

                                         Page 5 of 8
Case 3:20-cv-00518-SPM Document 39 Filed 09/29/20 Page 6 of 8 Page ID #194




housed in a single-man cell. (Doc. 19, p. 3; Doc. 23, p. 6; Doc. 36-1, p. 4). Thornton further

alleges that placement staff and the present warden, Anthony Wills, are responsible for

the reasonable safety of inmates. (Doc. 19, p. 4). Thornton is not, however, proceeding

with claims against any of these individuals. The mental health professionals are not

parties to this action, the Court dismissed the John Does, administration placement staff,

as defendants in the Merit Review Order (Doc. 20, p. 6), and the Court added Warden

Wills as a defendant solely for the purposes of implementing any injunctive relief and

responding to discovery aimed at identifying the remaining unknown defendant. (Id. at

p. 11). There is no evidence, and Thornton does not assert, that Defendants Baldwin,

Lawrence, Lashbrook, Dryden, Qualls, or Sergeant John Doe 2, who he claims in the First

Amended Complaint failed to protect him by housing him with aggressive cellmates in

2018, are personally involved in or have been notified of his current situation. Thornton

cannot use a motion for a TRO or preliminary injunction as a vehicle to bring new

allegations and name additional defendants. As his complaints regarding his current

cellmate deal with matters wholly outside of the allegations against Defendants in the

First Amended Complaint, the requests for injunctive relief are not properly brought in

this case.

       Furthermore, the claims in the motions do not establish that Thornton will suffer

irreparable harm without the issuance of preliminary injunctive relief. Other than filing

two grievances requesting to be housed in a single-man cell, Thornton has not requested

protective custody or even to be celled with a different inmate. (See Doc. 23, p. 7; Doc. 36-

1, p. 4; Doc. 36-2, pp. 3, 4). He does not refute Defendants’ claim that if he truly believes

                                        Page 6 of 8
Case 3:20-cv-00518-SPM Document 39 Filed 09/29/20 Page 7 of 8 Page ID #195




he is in “imminent danger, he can request protective custody,” which he has not done.

(Doc. 33, p. 4). He states that he is entitled to live in an environment that does not threaten

his mental and physical well-being. But “[i]t cannot be overstated that prisons are

inherently dangerous places[,]” Adams v. Smith, No. 13-cv-985-JPG-PMF, 2014 WL

1759112, at *3 (S.D. Ill. Apr. 30, 2014) (citing Farmer v. Brennan, 511 U.S. 825, 858-59 (1970),

and the Court acts with great hesitation in matters of prison administration. At this point,

Thornton “can avoid irreparable harm simply by requesting proactive custody[.]” Smith

v. Harrington, No. 13-cv-0900-MJR-SCW, 2014 WL 3537680, at *2 (S.D. Ill., July 17, 2014).

Accordingly, the Motions for a TRO and Preliminary Injunction (Docs. 19, 23, 36) are

denied.

                                MOTION FOR CLARIFICATION

       Thornton has filed a motion asking whether Defendants are still required to

answer the motion for a preliminary injunction within fourteen days of service even

though John Doe 2 has not been identified. (Doc. 29). The motion is granted. As provided

in the Merit Review Order, Defendants must respond to the second motion for a

preliminary injunction within fourteen days of service. (Doc. 20, p. 12). Service of process

was still ordered on the identified defendants, and they were required to file a response,

regardless of the fact that John Doe 2 remains unidentified and has not yet been served.

Furthermore, based on the pleadings, including the response filed by Defendants

Lashbrook, Lawrence, Qualls, Baldwin, and Dryden (Doc. 36), the Court has denied all

the motions for emergency injunctive relief filed by Thornton, and thus, a response by

John Doe 2 will not be required.

                                         Page 7 of 8
Case 3:20-cv-00518-SPM Document 39 Filed 09/29/20 Page 8 of 8 Page ID #196




                 MOTION FOR LEAVE TO CONDUCT LIMITED DISCOVERY

      Thornton requests to engage in limited discovery for the purpose of adequately

litigating his preliminary injunction motion, if the Court schedules a hearing. (Doc. 30).

He requests all of his documents relating to his mental health records in order to

demonstrate that his mental health professionals told him they would inform correctional

officers about his problems with his current cellmate. As the Motions for a TRO and

Preliminary Injunction have been denied, the request to engage in limited discovery is

also denied.

                                      CONCLUSION

      For the reasons set forth above, the Motions for a TRO and Preliminary Injunction

(Doc. 19, 23, 36) and the Motion for Leave to Conduct Limited Discovery (Doc. 30) are

DENIED. The Motion for Clarification (Doc. 29) is GRANTED. The Motion for Copy

(Doc. 37) is GRANTED; the Clerk of Court is DIRECTED to send Thornton a copy of the

Response to Plaintiff’s Motion for Preliminary Injunction (Doc. 33) filed by Defendants.

      IT IS SO ORDERED.

      DATED: September 29, 2020

                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                      Page 8 of 8
